Title: From George Washington to Samuel Blachley Webb, 25 September 1782
From: Washington, George
To: Webb, Samuel Blachley


                  Sir
                     
                     Head Quarters Septr 25th 1782
                  
                  You will cause two days provisions to be drawn & cooked for the Light Infantry by tomorrow night; and hold that Corps in perfect readiness to march at day break on friday Morning next.  You will select a sufficient number of Men least capable of Marching, or others, to take care of your Camp.  I am Sir Your Most Obedt Servt
                  
                     Go: Washington
                  
               